Title: From George Washington to Henry Laurens, 4 September 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Qrs White plains Sept. 4 1778
          
          I had the pleasure to hear this morning by a Letter from General Sullivan of the 31st
            Ulto, that he had effected a retreat to the main, the preceding night, without any loss,
            either of men or Stores. As he has written to Congress fully upon the subject, and I
            feel their anxiety to hear it, I shall not detain Major Morris longer than to observe,
            that I think the retreat a most fortunate—lucky and well timed event.
          Major Morris informs me he has heard that Lord Howe was off Boston with his fleet—and
            it appears by a New York paper of the 2d, that Rear Admiral Parker arrived at Sandy Hook
            on this day week, with Six Ships of the line of Seventy four guns each, which is
            corroborated by other accounts. I transmitted the intelligence to His Excellency, Count
            D’Estaing yesterday, and the day before—as it acquired more and more the appearance of
              certainty as I have regularly done every
            occur[renc]e, interesting to his Fleet, & our Operations. I have the Honor to be
            with the greatest respect & esteem sir Yr Most Obedt Servt
          
            Go: Washington
          
        